UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
UNITED STATES OF AMERICA,                             :
                                                      :
                  -against-                           :              19 Cr. 820 (WHP)
                                                      :
ROBERTO SANCHEZ,                                      :              ORDER
                                    Defendant.        :
-------------------------------------------------------X

WILLIAM H. PAULEY III, United States District Judge:

        This Court grants the defendant’s application to release Roberto Sanchez subject to the

following bail conditions:

             1. The defendant shall be released on his own recognizance.

             2. The defendant shall not leave the Southern District of New York.

             3. The defendant shall self-quarantine for at least 14 days.

             4. The defendant shall refrain from any contact with his co-defendant unless in the

                 presence of counsel.

             5. The defendant is subject to supervision as directed by Pretrial Services.

             6. The defendant shall surrender all travel documents and make no new applications.

             7. This order shall be effective for a period not to exceed 60 days, at which time the

                 need for continued release under the “compelling reason” that release was ordered

                 shall be revisited by the Court.

             8. The sentencing set for April 14, 2020 is adjourned to June 11, 2020 at 2:30 p.m.

Dated: March 30, 2020
       New York, New York
